Citation Nr: 0117671	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  00-05 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a mental disorder, 
to include PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from December 1967 and 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied entitlement to service 
connection for back and right knee disabilities.

In May 2001, the veteran testified before the undersigned 
Board member at a videoconference hearing conducted at the RO 
in Chicago, Illinois.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), became law.  The VCAA eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but adds that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 

The veteran contends, in essence, that he did not have any 
right knee problems prior to service and that he injured his 
right knee while crawling on the ground during basic 
training.  He also maintains while he was assigned to the 
25th Infantry Division Headquarters Company Rearm Section in 
the Republic of Vietnam, he injured his back during a motor 
vehicle accident, was hospitalized in a facility in Tay Ninh 
for two to three weeks and returned to duty.  He maintains 
that at the time of the motor vehicle accident, police were 
called to the scene and prepared an accident report because 
of damage sustained to the trucks. 

Service medical records reflect that when the veteran entered 
service in November 1967, his spine and lower extremities 
were found to have been normal.  The examining physician 
noted that the veteran had a history of an abrasion to the 
"knee" in 1965 without any significant impairment.  A 
Report of Medical History, dated in November 1967, reflects 
that the veteran reported having a "trick" or locked knee.  
He denied having any recurrent back pain.  In September 1970, 
the veteran complained of a sore back after a car backed into 
him and gave him a jolt.  An examination of the spine related 
that he had full range of motion with pain.  The veteran was 
able to twist within normal limits and rotation was without 
difficulty.  There was "main" muscle spasm.  A straight leg 
raise test was negative.  An impression of myositis was 
recorded by the examiner.  The veteran was given medication, 
heat and returned to duty.  An undated report reflects that 
when the veteran was seen for his left knee, X-rays of both 
knees were performed and revealed an old avulsion fracture of 
the right tibia tubercle.  A December 1970 separation 
examination report reflects that the veteran's lower 
extremities and spine were normal.  In the notes and Summary 
of Defects and Diagnoses sections of the report, Osgood-
Schlatter's disease was to be ruled out and a diagnosis of an 
old avulsion fracture of the right tibial tubercle with 
synovitis was entered, respectively.  While X-rays of the 
knees were recommended by the examining physician, it does 
not appear that they were performed.  A December 1970 Report 
of Medical History, reflects that the veteran reported having 
a "trick" or locked knee.  He denied having any back 
trouble. 

Post-service VA and private medical evidence, dating from 
June to August 1999, reflect diagnoses of low back pain and 
medial meniscal tear as well as degenerative joint disease of 
the right knee when examined by VA in June 1999.  In 
addition, an August 1999 report, submitted by a private 
physician, reflects that the veteran was under his care for a 
spinal problem and that he could not return to work until his 
treatment was complete.  

During his testimony before the undersigned Board member in 
May 2001, the veteran reported having been hospitalized for 
his back at a facility in Tay Ninh in the Republic of Vietnam 
after being involved in a motor vehicle accident.  He 
reported that an accident report had been prepared by police.  
However, neither the inpatient records or the accident report 
are contained in the claims file.  These records are 
essential to the veteran's claim for service connection for a 
back disability and should be associated with the claims file 
prior to final appellate review.  

In addition, the veteran also related that he had sought 
treatment for his right knee and back at a facility described 
as a VA hospital on Damen Street in Chicago, Illinois.  The 
veteran was unable to provide a specific time frame with 
regards to this treatment.  In this regard, all VA medical 
records are deemed to be constructive of record in 
proceedings before the Board.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The Board believes, in light of the VCAA, 
that an attempt should be made to obtain these inpatient 
treatment records from the facility described by the veteran 
as the VA hospital on Damen Street in Chicago, Illinois.  

In an August 2000 report, Dr. W. indicated that the veteran 
had been under his care for a spinal problem.  The Board 
finds that treating records from Dr. W. could be relevant to 
the veteran's claim for service connection for a back 
disability and should be secured prior to final appellate 
review of the claim. 

The RO has denied the veteran's claim for service connection 
for a back disability as not well grounded.  Although the RO 
provided the veteran with VA examinations of his right knee 
and back in June 1999, the examination reports are not 
adequate for the purpose of adjudicating the veteran's 
service connection claims because they do not sufficiently 
identify the etiology of any currently present right knee and 
back disabilities.  

In a September 1999 rating decision, the RO adjudicated the 
issue of entitlement to service connection for a mental 
disorder.  In reaching their decision, the RO also indicated 
that service connection was denied for the "inferred" post 
traumatic stress disorder claim (PTSD) because PTSD was not 
supported by the evidence of record (i.e., there was no 
diagnosis of PTSD or objective evidence of an in-service 
stressor to support such claim).  After receiving notice of 
the RO's decision that same month, the veteran entered a 
timely Notice of Disagreement.  While the RO issued a 
Statement of the Case in January 2000, it did not contain the 
appropriate laws and regulations addressing the veteran's 
claim of entitlement to service connection for a mental 
disorder, to include PTSD.

In Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") held that, where a NOD had 
been filed, the Board erred in finding that the issue was 
"not now in appellate status," and should have remanded 
rather than referred the case to the RO.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions. 

1.  After obtaining any additional 
information needed from the veteran or 
his representative, to include the 
specific dates regarding the period of 
hospitalization for his back at a 
hospital in Tay Ninh in the Republic of 
Vietnam, along with the name of the 
facility, the RO should take appropriate 
steps to obtain all available medical 
records pertaining to the veteran's 
service, to specifically include the 
aformentioned inpatient treatment 
records.  The RO should document its 
efforts to obtain such records and 
include any negative responses in the 
claims folder.  In addition, the 
veteran's service personnel records 
should be obtained and associated with 
the claims file.  

2.  After securing the information 
indicated above, the RO should attempt to 
make reasonable efforts through official 
channels to secure any police or accident 
reports associated with the motor vehicle 
accident, if available.  The RO should 
document its efforts to obtain such 
records and include any negative 
responses in the claims folder. 

3.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any medical care providers 
private or VA, who may poses additional 
records pertinent to his claims.  After 
securing any necessary authorization, the 
RO should attempt to obtain a copy of all 
indicated records which have not already 
been obtained, to include all treatment 
records from a facility described as a VA 
hospital on Damen Street in Chicago, 
Illinois dating from 1970 to the present 
and treatment records from Dr. W. as 
noted above. 

4.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records. 

5.  Thereafter, the RO should arrange for 
the veteran to undergo examination(s) by 
physician(s) with appropriate expertise 
to determine the etiology of any 
currently present right knee and back 
disabilities.  Any necessary tests or 
studies should be conducted.  The claims 
file must be made available to and 
reviewed by the examiner(s), and the 
examination report(s) should reflect that 
the claims file was reviewed.  

Concerning the right knee, the examiner 
must provide an opinion as to whether the 
veteran's right knee disability 
preexisted service.  If it is determined 
that the right knee disability preexisted 
service, the examiner the examiner should 
comment on whether or not the disability 
underwent a permanent worsening during 
service.  If the right knee disability is 
found not to have preexisted service, the 
examiner should provide an opinion as 
whether it is at least as likely as not 
that any currently present right knee 
disorder is etiologically related to 
service and the symptomatology manifested 
therein.  The supporting rationale for 
all opinions expressed should also be 
provided.

Regarding the veteran's back, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that any currently present back 
disability is etiologically related to 
service and to the symptomatology 
manifested therein.  The supporting 
rationale for all opinions expressed 
should also be provided.

6.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Then, the 
RO should undertake any further actions 
necessary to comply with the notification 
and duty to assist requirements of the 
VCAA.

7.  The RO should readjudicate the claims 
for service connection for right knee and 
back disabilities.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran an 
appropriate opportunity to respond.  In 
any event, the RO must issue a statement 
of the case concerning the issue of 
entitlement to service connection for a 
mental disorder, to include PTSD. 


Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


